976 F.2d 727
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee,v.Sean BROWN, a/k/a Elijah Willingham, a/k/a Troy Tolls, a/k/aShawn James, a/k/a Sean Ronald Herring, a/k/aJimmy Ross Davis, a/k/a Sean RonaldBrown, Defendant-Appellant.
No. 92-5346.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  Sept. 16, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, Senior District Judge.  (CR-91-129-R)
Sean Brown, Appellant Pro Se.
Richard Douglas Bennett, United States Attorney, Jamie M. Bennett, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
D.Md.
DISMISSED.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Sean Brown's convictions of drug trafficking and possession of firearms in the commission of a drug trafficking crime were entered on the criminal docket of the district court on November 5, 1991.  Brown moved in the district court for an extension of time to file a notice of appeal in April 1992.  The motion was denied.  Brown filed a notice of appeal with this Court in May 1992.


2
This Court has no jurisdiction and may not grant an extension of time where the notice of appeal is filed more than forty days after the entry of conviction.   United States v. Schuchardt, 685 F.2d 901, 902 (4th Cir. 1982).  Having no jurisdiction, we must dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED